 In the Matter of NATIONAL HARDWARE CORPORATION AND ACME HARD-WARE CORPORATION, EMPLOYERS 1andDISTRICT #15 OF INTERNA-TIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase No. 2-RC-366.-Decided November 18,19/8DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at NewYork City, on July 13, 1948, before Herbert C. Kane, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERNational Hardware Corporation, herein called "National," whichis the successor of National Hardware Company, is a New York cor-poration engaged in the manufacture and sale of builders' finishinghardware and has its principal place of business at Ozone Park, L. I.,New York.During the past year, it purchased raw materials, havinga value in excess of $250,000, of which approximately 75 percent wasshipped to the plant from points outside the State of New York.During the same period, National sold finished products having avalue in excess of $500,000, of which approximately 75 percent wasshipped to points outside the State of New York.' The names of Employers appearas amendedat thehearing.*Reynolds, Murdock, and Gray.80 N. L. R. B., No. 80.368 NATIONAL HARDWARE CORPORATION ET AL.369Acme Hardware Corporation, herein called "Acme," a New Yorkcorporation, having its principal place of business at Ozone Park,L. I., New York, is engaged in the manufacture and sale of builders'finishing hardware.During the past year, it purchased raw materials,having a value in excess of $50,000, of which approximately 75 percentwas shipped to the plant from points outside the State of New York.During the same period, Acme sold finished products having a valuein excess of $100,000, of which 75 percent was shipped to points outsidethe State of New York.The operations of both corporations are integrated.Their officersare identical and all the directors of Acme are also directors of Na-tional.Labor relations for both corporations are supervised by thesame person.Under these circumstances, we find that, for the pur-poses of this proceeding, National and Acme constitute a single em-ployer within the meaning of Section 2 (2) of the Act.2The Employers admit and we find that they are engaged in com-merce within the meaning of the Act.II.TIIE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization, claiming to represent em-ployees of the Employers.United Construction Workers, United Mine Workers of America,herein called the Intervenor, is a labor organization claiming to rep-resent employees of the Employers.Although it has not compliedwith the registration and filing requirements of Section 9 (f) (g), and(h) of the Act, as amended, its motion to intervene in this case wasgranted by the hearing officer because of its existing contracts withthe Employers."M. THE QUESTION CONCERNING REPRESENTATIONThe Employers refuse to recognize the Petitioner as the exclusivebargaining representative of their employees until the Petitionershall be certified by the Board.On September 12, 1946, National Hardware Company and the In-tervenor entered into an agreement covering all the said Employer'sproduction and maintenance employees.The contract provides,among other things, that it shall remain in effect until July 31, 1948,and shall be automatically renewed for successive periods of 1 yearunless either party shall give 60 days' notice to the other of its desireto modify or terminate the contract.This contract was modified on=Matter of Home Furniture Company,77 N. L.R. B. 1347.$Matter of Bush Woolen Mills, Inc,76 N.L. R. B. 618. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDMay 5, 1948, by a supplemental contract which, in addition to othermaterial changes, extended the term of the original agreement to July31, 1949.On August 18, 1947, Acme and the Intervenor entered into an agree-ment for a term expiring on July 31, 1948, covering all of the saidEmployer's production and maintenance employees. On May 5, 1948,the parties entered into a supplemental agreement.This agreement,in addition to other material changes, extended the term of the orig-inal agreement to July 31, 1949.By letter, dated May 5, 1948, the Petitioner notified the Employ-ers that it represented a majority of the production and maintenanceemployees in National's plant and all such employees in Acme's plant.On May 6, 1948, the Petitioner filed the original petition herein, nam-ing only National as Employer, and on July 2, 1948, the Petitionerfiled an amended petition naming National and/or Acme as Employ-ers.No objection to the amendment of the petition was made by anyof the parties.The Intervenor and Employers urge the above-mentioned supplemental agreements as a bar to this proceeding.However, with respect to National, the Petitioner, having filed itsoriginal petition prior to the "Mill-B" date 4 provided for in the 1946agreement, is not barred from the relief it seeks in this case by the1946 contract nor by the supplemental contract of 1948, which was apremature extension of the 1946 agreement .5With respect to Acme,the 1948 contract, having been executed during the term of the 1947agreement, was a premature extension thereof and cannot constitutea bar to this proceeding eWe find that a question affecting commerce exists concerning therepresentation of certain employees of the Employers, within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THEAPPROPRIATE UNITAll parties agree that a single unit of the production and main-tenance employees of both National and Acme constitutes a unit ap-propriate for the purposes of collective bargaining.We find that all the production and maintenance employees ofNational and Acme, including shipping and receiving employees, butexcluding office, clerical and professional employees, guards, watch-men, and supervisors as defined in the Act, constitute a unit appropriate4Matter of Mill-B Inc.,4a N. L.R. B. 346.5Matter of U. S. Pipe andManufacturing Company,78N. L. R. B. 15;Matter of BlairLimestone Company,70 N. L.R. B. 689.Matter of Robertshaw-Fulton ControlsCompany,77 N. L. R. B. 316;Matter of DonJuan, Inc.,71 N L. R. B. 734. NATIONAL HARDWARE CORPORATION ET AL.371for the purposes of collective bargainingwithin themeaning ofSection 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThere remainsfor considerationthe question of the eligibility ofthe probationaryemployeesto vote in the elections hereinafter di-rected.Allnew employeesof the Employers, many of whom areschool boys who work during their vacation periods, are subject toa 30-day probationary period.The record shows that only an in-substantial proportion of such employees remain with the Employersat the end of the probationary period.While we have held that pro-bationary employees are eligible to vote where there isa reasonableexpectation that their employment will be permanent," nevertheless,in thiscase, since only an insubstantial proportion of the probationaryemployees remain with the Employers at the end of the probationaryperiod, we find that these employees do not have a sufficient interest inthe selection of a bargaining representative to entitle them to votein the election.8DIRECTION OF ELECTION 9As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employers, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding probationary em-ployees and those employees who have since quit or been discharged forcauseand have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitled toreinstatement, to determine whether or not they desire to be repre-sented, for purposes of collective bargaining, by District #15 ofInternational Association of Machinists.7Matter ofBeattieManufacturing Company, 77N. L. R. B. 361 ;Matter of CrossettChemical Company, 71NL. R. B 433.9Matter of Continental Can Company, Inc ,74 N.L. R. B. 351 ;Matter of Swift and Co.,76 N. L. R. B. 1171.9 Since United Construction Workers, United Mine Workers of America,has not compliedwith the registrationand filing requirements of Section 9 (f), (g), and(h) of the amendedAct, we shall not place its name onthe ballotherein.817319-49-vol. 80-25